If the following utterance in the opinion of the Court of Appeals, "The witness Tate, stating that he did not know of the 'raid' of his own personal knowledge, could not, of course, testify that he saw appellant Windham at a named place on the day the 'raid' was made," be construed as holding that personal knowledge on the part of the witness of the time and place of the raid, was the only predicate upon which the witness might give testimony tending to show that the defendant was not present at the place of the raid at the time it was made, then it is unsound and is disapproved.
However, in the absence of a statement of the facts in the opinion of the court, we are not able to affirm on this hearing that the ruling of the trial court excluded evidence material to such defense.
Writ denied.
All the Justices concur.